DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 26 June 2019.  In view of this communication, claims 1-10 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 26 June 2019, 31 August 2020, 12 November 2020, 30 September 2021, and 22 October 2021 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Brushless Electrical Machine with Magnetic Field-Sensitive Sensor.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Jung et al. (US 2014/0035444 A1), hereinafter referred to as “Jung”.
Regarding claim 1, Jung discloses a brushless electrical machine (fig. 1; ¶ 0004), comprising:
a housing [1] (fig. 1; ¶ 0006); 
a shaft [3] rotatably mounted in the housing [1] (fig. 1; ¶ 0007); 
at least one rotor [5] arranged on the shaft [3] (fig. 1; ¶ 0007-0008);
a stator [4] fixed to the housing [1] (fig. 1; ¶ 0007-0008); and
a rotor position detecting device [7-9] spaced apart from the at least one rotor [5] so as to operate without contacting the at least one rotor [5] (fig. 1; ¶ 0009), 

    PNG
    media_image1.png
    424
    639
    media_image1.png
    Greyscale

the rotor position detecting device [7-9] including a multipole magnet ring [70] arranged in a rotationally fixed manner on the shaft [3] (fig. 2; ¶ 0037-0039), and further including at least one magnetic field-sensitive sensor [9] radially associated with an outer periphery of the multipole magnet ring [70] (fig. 1; ¶ 0009; the sensor and magnet ring are aligned radially, allowing magnetic flux to pass between the two in the axial direction).
Regarding claim 3, Jung discloses the brushless electrical machine as claimed in claim 1, as stated above, wherein the at least one magnetic field-sensitive sensor [9] is oriented in such a way that a measuring direction for recording magnetic fields is oriented at an angle differing from a perpendicular direction in relation to a rotation axis of the multipole magnet ring [70] (fig. 1; ¶ 0009; the sensor and magnet ring are aligned radially, allowing magnetic flux to pass between the two in the axial direction).
Regarding claim 4, Jung discloses the brushless electrical machine as claimed in claim 1, as stated above, wherein the multipole magnet ring [70] includes a plurality of magnet poles [76] distributed over the outer periphery of the multipole magnet ring [70] (fig. 2-3; ¶ 0038).
Regarding claim 5, Jung discloses the brushless electrical machine as claimed in claim 1, as stated above, further comprising a magnet ring carrier [6/60] arranged on the shaft [3], wherein the magnet ring [70] is arranged on the magnet ring carrier [6/60] (fig. 1-4; ¶ 0033-0034).
Regarding claim 9, Jung discloses the brushless electrical machine as claimed in claim 1, as stated above, wherein the brushless electrical machine is a brushless DC motor (¶ 0004).
Regarding claim 10, Jung discloses the brushless electrical machine as claimed in claim 4, as stated above, wherein the magnet poles [76] are distributed uniformly over the outer periphery of the multipole magnet ring [70] (fig. 2-3; ¶ 0038; the divisions between adjacent poles appear substantially equally spaced around the circumference of the magnet ring).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Nakano et al. (US 2015/0333600 A1), hereinafter referred to as “Nakano”.
Regarding claim 2, Jung discloses the brushless electrical machine as claimed in claim 1, as stated above.  Jung does not disclose that the at least one magnetic field-sensitive sensor [9] includes a TMR sensor (¶ 0009, 0038; Jung discloses the use of a Hall sensor instead of a TMR sensor).
Nakano discloses a brushless electrical machine comprising a rotor position detecting device [10/19] comprising a TMR sensor [19] to detect the magnetic field of a magnet ring [10] on the shaft [7] (fig. 1; ¶ 0040-0042, 0049).

    PNG
    media_image2.png
    485
    769
    media_image2.png
    Greyscale

One of ordinary skill in the art would have recognized that Hall sensors and TMR sensors are known equivalents for magnetic field-sensitive sensors, as evidenced by Nakano (¶ 0049).  Thus, it would have been obvious to one of ordinary skill in the art when the invention was made to substitute one known element, the TMR sensor of Nakano, for another known equivalent element, the Hall sensor of Jung, leading to the predictable result of measuring the rotor position based on the magnetic field of the magnet ring.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Yamada et al. (US 2015/0222152 A1), hereinafter referred to as “Yamada”.
Regarding claim 6, Jung discloses the brushless electrical machine as claimed in claim 5.  Jung does not disclose that the magnet ring carrier [6/60] includes a burst-protection member surrounding the multipole magnet ring [70] at the outer periphery of the multipole magnet ring [70].
Yamada discloses a brushless electrical machine comprising a multipole magnet ring [42] arranged on a magnet ring carrier [41] (fig. 1; ¶ 0043), wherein the magnet ring carrier [41] includes a burst-protection member [41c] surrounding the multipole magnet ring [42] at the outer periphery of the multipole magnet ring [42] (fig. 1; ¶ 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the magnet ring carrier of Jung having a cup-shaped burst-protection member as taught by Yamada, in order to support the outer periphery of the magnet ring thereby preventing the magnet ring from coming detached due to centrifugal force.

    PNG
    media_image3.png
    686
    476
    media_image3.png
    Greyscale


Regarding claim 7, Jung discloses the brushless electrical machine as claimed in claim 5.  Jung does not disclose that the magnet ring carrier [6/60] is configured in a cup-like manner.
Yamada discloses a brushless electrical machine comprising a multipole magnet ring [42] arranged on a magnet ring carrier [41] (fig. 1; ¶ 0043), wherein the magnet ring carrier [41] is configured in a cup-like manner (fig. 1; ¶ 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the magnet ring carrier of Jung having a cup-shaped burst-protection member as taught by Yamada, in order to support the outer periphery of the magnet ring thereby preventing the magnet ring from coming detached due to centrifugal force.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Debrailly (US 2011/0016960 A1), hereinafter referred to as “Debrailly”.
Regarding claim 8, Jung discloses the brushless electrical machine as claimed in claim 5, as stated above.  Jung does not disclose that the magnet ring carrier [6/60] defines at least one interlocking rotation-prevention element with the shaft [3].
Debrailly discloses an electrical machine comprising a rotor position detecting device comprising a multipole magnet ring [28] mounted on a magnet ring carrier [10] (fig. 1; ¶ 0043), wherein the magnet ring carrier [10] defines at least one interlocking rotation-prevention element [12] with the shaft [2] (fig. 1; ¶ 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the magnet ring carrier of Jung keyed to the shaft as taught by Debrailly, in order to prevent relative circumferential movement between the carrier and the shaft, thereby improving the accuracy of the rotational position sensor.

    PNG
    media_image4.png
    594
    744
    media_image4.png
    Greyscale

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Kato et al. (US 2014/0139079 A1) discloses a brushless electrical machine having a rotor position detection device with a magnet ring disposed in a cup-shaped magnet carrier, axially opposed to a position sensor.
Schatz et al. (US 2014/0077796 A1) discloses that tunnel magneto-resistance (TMR) sensors were known means of determining and measuring magnetic fields.
Migita et al. (US 2013/0026888 A1) discloses a brushless motor having a position detection device comprising a magnet ring on a carrier axially opposed to a magnetic sensor.
Nakajima et al. (US 2010/0301847 A1) discloses a brushless motor having a position detection device comprising a magnet ring on a carrier radially opposed to a magnetic sensor facing one another across inclined surfaces (fig. 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834